DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 02/15/2021.
Claims 1-2, 4, 8, 10, 12-14, 16-22 have been amended.
Claims 6, 11, 23-25 have been cancelled.
Claims 1-5, 7-10, 12-22 have been examined and rejected.
Allowable Subject Matter
Claims 8-10, 12, 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US20190372647A1) in view of Yu (US20200267025A1).
Regarding Claim 1, Su discloses apparatus configured to be employed in a base station (BS) associated with a new radio (NR) system (see FIG. 10, Base station), comprising: one or more processors configured to: 
configure one or more sidelink sounding reference signals (SRS), for one or more user equipments (UEs) associated with the gNodeB BS, to be utilized by the one or more UEs for transmission or reception, or both, over sidelink (see para 62, a network-side device (for example, the base) needs to schedule a terminal (for example, a terminal in the coverage of the base station) to simultaneously perform uplink beamform training and sidelink beamform training; also see para 121, the base station configure a sounding signal sending resource for a cellular terminal); 
Su discloses a base station scheduling SRS for sidelink in a D2D system, and simultaneously perform uplink beamform training and sidelink beamform training.
Su does not disclose details regarding “sidelink SRS configuration”, i.e. the limitations: generate one or more sidelink SRS configuration signals to be provided, respectively, to the one or more UEs, wherein each sidelink SRS configuration signal comprises sidelink SRS configuration information on the one or more sidelink SRS configured for a respective UE; and a radio frequency (RF) interface, configured to provide, to a radio frequency (RF) circuitry, the one or more sidelink SRS configuration signals, for subsequent transmission to the one or more UEs, respectively.  
In the same field of endeavor, Yu discloses these limitations: see para 49, FIG. 4A, the eNB transmits a SL SRS configuration to the remote UE… para 51, the eNB selects the SL SRS. The SL SRS selected by eNB may be a single SRS or a set of SRS.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Su, so that multiple sidelink SRS configuration sets are transmitted to the relay UE as taught by Yu, to enable effective channel measurement in order to meet the requirements for QoS, reliability, complexity and power consumption, and furthermore, to enable D2D-aided wearables and MTC applications (see Yu, para 38).

Regarding Claim 2, Su discloses the apparatus of claim 1, wherein the sidelink SRS configuration information included within each sidelink SRS configuration signal of the one or more sidelink SRS configuration signals comprises one or more of a time- frequency resource parameter (see para 63, The network-side device configures, for the terminal, a first time-frequency resource used for transmitting uplink information and a second time-frequency resource used for transmitting sidelink information/i.e. sidelink SRS configuration time- frequency resource parameter), 

Regarding Claim 3, Su discloses the apparatus of claim 1, wherein the one or more processors is further configured to: generate a sidelink SRS scheduling signal to be provided to a first UE of the one or more UEs, forming a transmit (Tx) UE, in order to schedule transmission of a configured sidelink SRS of the one or more configured sidelink SRS for the Tx UE, that forms a scheduled sidelink SRS transmission, from the Tx UE; and provide the sidelink SRS scheduling signal to the Tx UE, via the RF circuitry (see para 63, The network-side device configures, for the terminal, a first time-frequency resource used for transmitting uplink information and a second time-frequency resource used for transmitting sidelink information/i.e. sidelink SRS configuration time- frequency resource parameter, and notifies the terminal, by using an indication message, of the resources configured by the network-side device, where the first time-frequency resource does not overlap the second time-frequency resource, to be specific, a part of a frequency domain resource is used for transmitting the uplink information and the other part of the frequency domain resource is used for transmitting information, namely, the sidelink information, between the terminal and another terminal).

Regarding Claim 4, Su discloses the apparatus of claim 3, wherein the one or more processors is further configured to: generate a signal strength report scheduling signal to be provided to a second UE of the one or more UEs, forming a receive (Rx) UE, wherein the signal strength report scheduling signal comprises a request to the Rx UE to schedule a measurement of a signal strength of the scheduled sidelink SRS transmission from the Tx UE and to report the measured signal strength, to the BS; and provide the signal strength report scheduling signal to the Rx UE, via the RF circuitry (see FIG. 7, para 82, The base station instructs the terminal T3 to receive the sidelink information in the subframe in which the terminal T2 sends the sidelink information to perform sidelink beamform training. The terminal T3 also repeatedly receives the sidelink information for four times by using each antenna sector, and obtains sidelink beamform training data of 16 groups of different transmit antenna sectors and receive antenna sectors in total, namely, SR1-1, SRI-2, SR4-3, and SR4-4. The terminal T3 determines, through comparative analysis, performed based on a signal to interference plus noise ratio SINR, that an optimal group is the SR4-3).  

Regarding Claim 5, Su discloses the apparatus of claim 4, wherein the one or more processors is further configured to: process a signal strength reporting signal, received from the Rx UE, in response to providing the signal strength report scheduling signal to the Rx UE, wherein the signal strength reporting signal comprises information on the measured signal strength associated with the scheduled sidelink SRS transmission from the Tx UE, at the Rx UE; and determine the measured signal strength associated with the scheduled sidelink SRS transmission from the TX UE, at the Rx UE, based thereon (see FIG. 7, para 82, The terminal T3 determines, through comparative analysis, performed based on a signal to interference plus noise ratio SINR, that an optimal group is the SR4-3. For sidelink beam transmission from the terminal T2, an optimal effect can be achieved when the terminal T2 utilizes the sector 4 for sending and the terminal T3 utilizes a sector 3 for receiving. Finally, the terminal T3 directly feeds back a result of the beamform training to the terminal T2 over a sidelink; or the terminal T3 first feeds back a result of the beamform training to the base station, and then the base station determines to feed back the result of the beamform training to the terminal T2).  

Regarding Claim 7, Su discloses the apparatus of claim 5, wherein each configured SRS for the Tx UE is associated with a particular Tx beam associated with the Tx UE and wherein the measured signal strength associated with the scheduled sidelink SRS transmission comprised within the signal strength reporting signal is indicative of a signal strength associated with a respective Tx beam associated with the Tx UE (see FIG. 7, para 82, The terminal T3 determines, through comparative analysis, performed based on a signal to interference plus noise ratio SINR, that an optimal group is the SR4-3. For sidelink beam transmission from the terminal T2, an optimal effect can be achieved when the terminal T2 utilizes the sector 4 for sending and the terminal T3 utilizes a sector 3 for receiving. Finally, the terminal T3 directly feeds back a result of the beamform training to the terminal T2 over a sidelink; or the terminal T3 first feeds back a result of the beamform training to the base station, and then the base station determines to feed back the result of the beamform training to the terminal T2).  

Regarding Claim 13, Su discloses an apparatus configured to be employed in a user equipment (UE) (see FIG. 11, terminal) associated with a new radio (NR) system, comprising: one or more processors configured to: 
process a sidelink sounding reference signal (SRS) configuration signal, received from a base station (BS) (see para 121, the base station configure a sounding signal sending resource for a cellular terminal. Note: the configured SRS for the terminal will be processed) associated therewith, 
Su discloses a base station scheduling SRS for sidelink in a D2D system, and simultaneously perform uplink beamform training and sidelink beamform training.
Su does not disclose details regarding “sidelink SRS configuration”, i.e. the limitations: the sidelink SRS configuration signal comprises sidelink SRS configuration information on one or more sidelink SRS configured for the UE for transmission or reception, or both, over sidelink; and determine the one or more sidelink SRS configured for the UE, based on processing the sidelink SRS configuration signal.  
see para 49, FIG. 4A, the eNB transmits a SL SRS configuration to the remote UE… para 51, the eNB selects the SL SRS. The SL SRS selected by eNB may be a single SRS or a set of SRS.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Su, so that multiple sidelink SRS configuration sets are transmitted to the relay UE as taught by Yu, to enable effective channel measurement in order to meet the requirements for QoS, reliability, complexity and power consumption, and furthermore, to enable D2D-aided wearables and MTC applications (see Yu, para 38).

Regarding Claim 14, Su discloses the apparatus of claim 13, wherein the one or more processors is further configured to process a sidelink SRS scheduling signal, received from the BS, wherein the sidelink SRS scheduling signal comprises SRS scheduling information to be utilized by the UE to schedule transmission of a configured sidelink SRS of the one or more configured sidelink SRS, that forms a scheduled sidelink SRS transmission from the UE (see para 63, The network-side device configures, for the terminal, a first time-frequency resource used for transmitting uplink information and a second time-frequency resource used for transmitting sidelink information/i.e. sidelink SRS configuration time- frequency resource parameter, and notifies the terminal, by using an indication message, of the resources configured by the network-side device, where the first time-frequency resource does not overlap the second time-frequency resource, to be specific, a part of a frequency domain resource is used for transmitting the uplink information and the other part of the frequency domain resource is used for transmitting information, namely, the sidelink information, between the terminal and another terminal).
 
Regarding Claim 15, Su discloses the apparatus of claim 14, wherein the one or more processors is further configured to provide the scheduled sidelink SRS transmission to a radio frequency (RF) circuitry, for subsequent transmission to a further UE that forms a receive (Rx) UE, over the sidelink, based on processing the sidelink SRS scheduling signal (see para 63, The network-side device configures, for the terminal, a first time-frequency resource used for transmitting uplink information and a second time-frequency resource used for transmitting sidelink information/i.e. sidelink SRS configuration time- frequency resource parameter, and notifies the terminal, by using an indication message, of the resources configured by the network-side device, … a part of a frequency domain resource is used for transmitting the uplink information and the other part of the frequency domain resource is used for transmitting the sidelink information, between the terminal and another terminal).
.  
Regarding Claim 16, Su discloses the scheduled sidelink SRS transmission, scheduling/processing SRS for sidelink in a D2D system, and simultaneously perform uplink beamform training and sidelink beamform training.
Su does not disclose details regarding: a plurality of scheduled sidelink SRS transmissions, wherein each scheduled sidelink SRS transmission of the plurality of scheduled sidelink SRS transmissions is associated with a particular configured sidelink SRS of the one or more configured sidelink SRS for the UE, and wherein the sidelink SRS scheduling signal comprises a plurality of sidelink SRS scheduling signals, respectively, associated with the plurality of scheduled sidelink SRS transmissions.  
In the same field of endeavor, Yu discloses these limitations: see para 49, FIG. 4A, the eNB transmits a SL SRS configuration to the remote UE… para 51, the eNB selects the SL SRS. The SL SRS selected by eNB may be a set of SRS.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Su, so that multiple sidelink SRS configuration sets are transmitted to the relay UE as taught by Yu, to enable effective channel measurement in order to meet the requirements for QoS, reliability, complexity and power consumption, and furthermore, to enable D2D-aided wearables and MTC applications (see Yu, para 38).

Regarding Claim 17, Su discloses the apparatus of claim 13, wherein the one or more processors is further configured to: process a signal strength report scheduling signal, received from the BS, wherein the signal strength report scheduling signal comprises a request to schedule a measurement of a signal strength of a scheduled sidelink SRS transmission from a further UE, that forms a Tx UE and to report the measured signal strength to the BS; and measure the signal strength associated with the scheduled sidelink SRS transmission from the Tx UE, in response to processing the signal strength report scheduling signal (see FIG. 7, para 82, The base station instructs the terminal T3 to receive the sidelink information in the subframe in which the terminal T2 sends the sidelink information to perform sidelink beamform training. The terminal T3 also repeatedly receives the sidelink information for four times by using each antenna sector, and obtains sidelink beamform training data of 16 groups of different transmit antenna sectors and receive antenna sectors in total, namely, SR1-1, SRI-2, SR4-3, and SR4-4. The terminal T3 determines, through comparative analysis, performed based on a signal to interference plus noise ratio SINR, that an optimal group is the SR4-3).  

Regarding Claim 18, Su discloses the apparatus of claim 17, wherein the one or more processors is further configured to: generate a signal strength reporting signal, to be provided to the gNodeB BS, in response to processing the signal strength report scheduling signal, wherein the signal strength reporting signal comprises information on the measured signal strength associated with the scheduled sidelink SRS transmission from the Tx UE; and provide the signal strength reporting signal to the gNodeB BS, via the RF circuitry (see FIG. 7, para 82, The base station instructs the terminal T3 to receive the sidelink information in the subframe in which the terminal T2 sends the sidelink information to perform sidelink beamform training. The terminal T3 also repeatedly receives the sidelink information for four times by using each antenna sector, and obtains sidelink beamform training data of 16 groups of different transmit antenna sectors and receive antenna sectors in total, namely, SR1-1, SRI-2, SR4-3, and SR4-4. The terminal T3 determines, through comparative analysis, performed based on a signal to interference plus noise ratio SINR, that an optimal group is the SR4-3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472